Citation Nr: 0633116	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  In July 
2005, the Board remanded the appeal for further development.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently suffers from asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a February 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence.  In a July 2003 letter, the RO 
reiterated the above information.  In an October 2005 letter, 
the RO again reiterated the above information and also 
informed him of the need to submit any further evidence in 
his possession.  Then, in September 2006, the RO provided 
notice of the information and evidence needed to establish a 
disability rating and effective date for the disability on 
appeal.  The claim was last readjudicated in September 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post service 
medical records and examination reports, and the transcript 
of his Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate effective date 
or disability rating to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, the 
hearing testimony, service medical records, service personnel 
records, VA medical records, private medical records, and a 
VA examination report.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that a September 2001 statement from a 
private physician reflects the opinion that the location and 
type of opacities seen on July 2001 chest x-rays are 
consistent with silicosis and that the bilateral interstitial 
changes are consistent with asbestosis.  The Board observes, 
however, that the physician does not provide an actual 
diagnosis of asbestosis.  Included with that report was a 
questionnaire in which the veteran listed his job as a brick 
mason and being in close proximity to sandblasting as the 
source of asbestos and silica exposure.  No mention of 
asbestos exposure in service was mentioned on the form.  A 
subsequent December 2001 VA treatment note reflects an 
assessment of a history of asbestosis by x-ray and a plan to 
obtain the chest x-rays from the private physician.  However, 
no diagnosis of a presently existing asbestosis has ever been 
made by VA physicians since that time.  

The Board acknowledges that a June 2002 private medical 
report reflects that the physician interpreted the chest x-
ray as demonstrating pleural and parenchymal abnormalities on 
chest x-ray as a result of occupational asbestos exposure.  
The Board again points out that the report does not provide 
an actual diagnosis of asbestosis, nor does it mention the 
veteran's active service as a causative factor.  Furthermore, 
the report appears to be based on the September 2001 x-rays.  

Conversely, a July 2002 VA examination report shows that the 
veteran has no evidence of pulmonary asbestosis in his 
current chest x-ray.  The veteran was also reported as having 
a normal pulmonary function test.  Accordingly, the diagnosis 
was that no lung disease was detected clinically or 
radiologically at the time.  As the VA examination report was 
based on a more recent chest x-ray and review of the claims 
file, the Board finds its results to be more probative.

The Board also acknowledges that a January 2003 letter from a 
private physician to the veteran reflects that a review of a 
chest x-ray taken earlier that day shows a shadow in the 
right lung base that is probably nipple shadow and a shadow 
in the left mid-lung zone that is probably a scar or 
granuloma.  The physician added that he could not be certain 
from the x-ray alone and recommended further evaluation.  He 
then stated that perhaps all that is necessary is having a 
repeat chest x-ray using a nipple marker and comparing 
current films with any old films.  The Board again notes that 
a diagnosis of asbestosis has not been provided.  In fact, 
although this report was from the same physician that 
interpreted the September 2001 report, the report indicates 
the physician's belief that the x-rays probably show no 
current disease.   

The Board also notes that recent VA medical records cite 
asbestosis on the current active problem list.  The Board 
observes, however, that they do not reflect a current 
diagnosis of the disorder.  As noted above, aside from the 
December 2001 entry of a history of asbestosis by x-ray, no 
other entry regarding a diagnosis of asbestosis appears in 
the VA medical records.  

The Board acknowledges the veteran's contentions that he has 
asbestosis due to asbestos exposure in service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the veteran's service medical and personnel records 
fail to reveal asbestos exposure, and the veteran testified 
that he actually did not work with asbestos in service, but 
was present on board ship when they were in dry dock.  
Significantly, none of the earlier medical evidence that 
suggested asbestos-related changes links such to service, but 
rather to occupational exposure.  Finally, the medical 
evidence fails to reveal a current diagnosis of asbestosis.

Given the above, the Board finds that the preponderance of 
the evidence is against a finding that the veteran suffers 
from asbestosis related to service.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asbestosis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


